Exhibit 99.1 Contact: Media Contact: Alexandra Santos Angela Bitting Sr. Director, Corporate Affairs & Investor Relations press@aduro.com Aduro Biotech Reports Second Quarter 2016 Financial Results BERKELEY, Calif., August 3, 2016 – Aduro Biotech, Inc. (NASDAQ: ADRO) today reported financial results for the second quarter 2016. Net income for the three months ended June 30, 2016 was $2.3 million, or $0.04 per share, and for the six months ended June 30, 2016 net loss was $26.5 million, or $0.41 per share, compared to a net loss of $26.3 million, or $0.50 per share, and $42.9 million, or $1.61 per share respectively, for the same periods in 2015.
